Citation Nr: 0635116	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-30 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits, in the calculated amount of $29,703.00.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel











INTRODUCTION

The veteran served on active duty from December 1970 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in St. 
Paul, Minnesota.  In its decision, the Committee determined 
that the appellant was not entitled to waiver of recovery of 
an overpayment of VA pension benefits because recovery of the 
debt would be against the standard of equity and good 
conscience.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that this claim must be REMANDED to the 
AMC for additional development prior to adjudication.  
Specifically, on the veteran's September 2005 VA Form 9, the 
veteran requested a Travel Board hearing.  As such, this 
claim must be remanded to comply with the veteran's request.

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED for the following:

The veteran must be scheduled for a video 
conference hearing before a Veterans Law 
Judge.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) 
(2006).



